On February 5, 1997, it was the judgment of the Court that Kevin Ray Patton be and is hereby sentenced to a term of forty (40) years in the Montana State Prison in Deer Lodge, Montana. It is the recommendation of the Court that as a condition of any parole or early release that the defendant shall complete all phases of the sexual offender treatment program at the Montana State Prison. It is also the recommendation of the Court that as a condition of any parole or early release that the defendant *58shall not drink any alcoholic beverages or use any drugs. It is further ordered that the defendant shall register as a sexual offender, pursuant to Section 46-23-504,46-23-505, and 46-23-506, M.C.A., with the Department of Institutions, Chief of Police, and Sheriff of the County wherein he resides for the remainder of his lifetime following his release from custody. The defendant shall further notify any law enforcement agency with whom he was last registered of any change in address as further set forth under the law and register with the Department of Institutions, Chief of Police and Sheriff if he should change his address during this registration period. Further, pursuant to Section 44-6-103, M.C.A., the defendant shall provide a blood sample to be used for DNA testing. Defendant shall receive credit for time served at Missoula County Jail from May 11, 1996, through date of sentencing, February 5, 1997, in the amount of two hundred seventy-seven (277) days.
DATED this 13th day of June, 1997.
On May 8,1997, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was represented by Josh Van de Wetering, Deputy County Attorney of Missoula County.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 8th day of May, 1997.
Chairman, Hon. Jeffrey M. Sherlock, Member, Hon. Wm. Neis Swandal and Alternate Member, Hon. Robert Boyd
The Sentence Review Board wishes to thank Kevin Ray Patton for representing himself in this matter and also Josh Van de Wetering, Deputy County Attorney of Missoula County, for representing the State.